OPINION OF THE COURT
MORROW, Chief Justice.
Laeli, a member of the Tauala Family, filed his petition seeking an order evicting Moetoto, a member of the Alalamua Family, from certain land in Ta’u together with an *495order requiring Moetoto to remove his cook house from said land.
The evidence is clear that the land called Fogaolo by the plaintiff Laeli was in the possession of Tauala’s Family prior to defendant Moetoto’s entering upon it and putting up a cook house thereon about a month or a month- and-a-half ago.
“A presumption of ownership or title is derived from the possession of real property, the probative weight or force thereof being dependent upon the duration of the possessor’s tenure.” I Jones on Evidence (4th Ed.) 133.
There was some evidence, which we think is entitled to very little weight, to the effect that Moetoto’s family Alalamua might have had some claim to this land many, many years ago, possibly before the Government was established in 1900. However, it is clear to us from the evidence that the Tauala Family had possession of the land with plantations thereon for more than 35 years prior to the entry of Moetoto thereon to put up his cook house, and that this possession was under circumstances making it adverse to the Alalamua Family.
It is our conclusion from the weight of the evidence that if the Alalamua Family, of which Moetoto is a member, ever had any claim to or interest in the land, such claim or interest has been extinguished many years ago by adverse possession by the Tauala Family, and we so find. Sec. 10.0115, A. S. Code, 1961 Edition, provides that adverse possession of land for 20 years confers a title “which is sufficient against all.”
JUDGMENT
Accordingly, Moetoto is hereby ORDERED to remove his cook house from the land Fogaolo (called Mulifusi by Moetoto) in Ta’u within 10 days and it is further ORDERED AND ADJUDGED that Laeli, representing the *496Tauala Family, do recover possession of said land from Moetoto and Moetoto is also hereby ORDERED no.t to enter upon said land except to remove his cook house therefrom.
Costs in the sum of $16.50 are hereby assessed against Moetoto, the same to be paid within 20 days.